

EXHIBIT 10.1
 
AGREEMENT TO TRANSFER PROPERTY BY DEED IN LIEU OF FORECLOSURE


This Agreement ("Agreement") is made and entered into this 16th day of June,
2011 ("Effective Date"), by and among Plaza Bank, successor in interest to
SouthwestUSA Bank by asset acquisition from the Federal Deposit Insurance
Corporation as Receiver for SouthwestUSA Bank ("Lender'') and American Vantage
Companies ('"Borrower"). Lender and Borrower are hereafter referred to
collectively as "Parties" and each individually as a “Party.”


RECITALS


A.        Borrower is the obligor under that certain Promissory Note in favor of
Lender dated December 28, 2007 in the original principal amount of $1,132,000.00
("Note").


B.        The Note evidences a loan ("Loan") from Lender to Borrower, and is
secured by a Deed of Trust dated December 28, 2007 and recorded in t he Office
of the Clark County, Nevada Recorder ("Official Records") on January 3, 2008 in
Book 20080103 as Instrument 0003883 ("Deed of Trust"), encumbering the property
identified  in Exhibi t "A" to the Deed of Trust ("Property").


C.        The Loan is further evidenced by a Business Loan Agreement by and
between Lender and Borrower dated December 28, 2007 ("Loan Agreement"), a
Commercial Security Agreement dated December 28, 2007 ("Securitv Agreement"),
and those certain Change in Terms Agreements dated  October  28,  2008,
September  8, 2009,  and September 29,  2010  (t he
"Change in Terms Ag:reements" and, together with the Note, Deed of Trust, Loan
Agreement and Security Agreement, the "Loan  Documents").


D.        Borrower defaulted under its obligations under the Loan Documents, and
Borrower has requested to transfer the Property to Lender pursuant to a Deed in
Lieu of Foreclosure ("DIL"), in full satisfaction of all obligations of Borrower
under the Loan Documents.   Lender has agreed to accept transfer of the Property
to Lender by DIL in full satisfaction of all obligations of Borrower under the
Loa n Documents, on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration,  t he receipt and sufficiency of which are hereby
acknowledged, the Parties  agree  as follows:


AGREEMENT


1.        Transfer of Property. Borrower hereby agrees to grant, bargain, sell
and convey to Lender, the Property, together with all tenements, hereditaments
and appurtenances thereto, including easements and water rights, if any,
belonging or appertaining thereto, and any reversions, remainders, rents,
issues, or profits. The transfer shall be made by DIL, the form of which is
attached hereto as Exhibit 'A."
 
 
 

--------------------------------------------------------------------------------

 
 
2.          Release of Lender.  As of the Effective Date, Borrower hereby
releases and discharges Lender and its successors, assigns, agents,
representatives, servicers, and affiliates of and from any and a ll manner of
action, causes of action, in law or equity, suits, debt, liens, contracts,
agreements, promises,  liability,  claims,  demands,  damages,
charges,  losses,  costs,  and  attorney's fees  and expenses  of any nature
whatsoever,  known  or unknown,  fixed or contingent, choate or inchoate,
which  Borrower  has or may have against  Lender  by reason  of
any  matter,  cause,  act, or  thing whatsoever, arising at any time prior to
the Effective Date in connection with the Property, Loan or the Loan Documents.


3.         No Advice.  Borrower represents and acknowledges that Lender has
given no advice and makes no representations regarding the tax effect of this
Agreement, and further represents that it has had full opportunity to consult
with legal counsel of its choosing regarding this Agreement including, but not
limited to, the tax consequences of this Agreement.  No representation,
warranty, agreement, statement, guaranty or promise, if any, made by any person
acting on behalf of Lender which is not contained in this Agreement will be
valid or binding on Lender.


4.         Conditions Precedent.  The following are conditions precedent to
Lender's obligations under this Agreement:


 (a)        Lender shall have completed an inspection of the Property prior to
the closing of thi s Agreement and the results of any such inspection shall be
satisfactory to Lender in Lender's sol e and unfettered discretion.


 (b)        Borrower shall pay $1,606. 76 towards outstanding real property
taxes due and owing as of June 1 4, 2011.


 (c)        Borrower  shall leave  on  Property  (a)  the wall  shelving  unit 
in office  (b) outside  security  cameras  (c)  electronics/computer  control 
panel/applicable wiring  in  the main conference room.


5.         Miscellaneous.
 
 (a)        The laws of the State of Nevada shall govern the validity,
construction, performance, and effect of this Agreement. Any action relating to
this Agreement may be commenced and maintained only in a court having competent
jurisdiction that is located in Clark County, Nevada.


 (b)        This Agreement shall inure to the benefit of and be binding upon the
Parties and their respective successors and assigns.


 (c)        If any term,  provision,  covenant,  or condition of  this
Agreement, or any application  thereof, should be held by a court of competent 
jurisdiction to be invalid, void or unenforceable, all  provisions,  covenants
and conditions  of tills Agreement, and  all applications thereof, not held
invalid, void or unenforceable, shall continue in full force and effect and
shall in no way be affected, impaired or invalidated thereby.
 
 
2

--------------------------------------------------------------------------------

 


 (d)        In the event any action is commenced by either Party against the
other in connection herewith (including any action to lift a stay or other
bankruptcy proceeding), the prevailing Party shall be entitled to payment from
the other Party or Parties of the prevailing Party's costs and expenses,
including reasonable attorneys' fees, as determined by the court.


 (e)       This Agreement, together with the Loan Documents and the DIL,
constitutes the entire agreement between the Parties pertaining to the subject
matter contained herein and supersedes all prior representations, agreements and
understandings of the Parties.  No addition to or modification of this Agreement
shall be binding unless executed in writing by the Parties hereto.


 (f)       Time is of the essence in the performance of the Parties' respective
obligations set forth in this Agreement and all the terms, provisions,
covenants, and conditions hereof.


 (g)       This Agreement may be executed in any number of counterparts, each of
which when executed and delivered shall be an original, but all such
counterparts shall constitute one and the same Agreement. Any signature page of
this Agreement may be detached from ar1y counterpart without impairing the legal
effect of any signatures thereon, and may be attached to another counterpart,
identical in form thereto, but having attached to it one or more additional
signature pages. To facilitate execution of this Agreement, the Patties may
execute and exchange by telephone facsimile counterparts of the signature pages.


 (h)        The headings of the various paragraphs of this Agreement have been
inserted only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement, or be used in any manner in
the interpretation of this Agreement.


 (i)         THE PARTIES KNOWINGLY AND FREELY WAIVE ANY RIGHT THEY MAY HAVE TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE PARTIES ACKNOWLEDGE AND REPRESENT THAT THE RIGHT TO A JURY TRIAL
IS AN IMPORTANT RIGHT, THAT EACH HAS REVIEWED THIS WAIVER WITH LEGAL COUNSEL OF
ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, THAT THIS PROVISION IS A
MATERIAL AND NEGOTIATED TERM OF THIS AGREEMENT, THAT EACH PARTY WOULD NOT ENTER
INTO THIS AGREEMENT BUT FOR THE JURY TRIAL WAIVER, AND THAT EACH PROVIDES THIS
WAIVER HAVING HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF ITS CHOOSING.


/s/ AMM
 
/s/ JC
Borrower’s Initials
 
Lender’s Initials

 
 
3

--------------------------------------------------------------------------------

 
 
 G)        The Parties agree that all Parties participated in the negotiation
and drafting of this Agreement and that this Agreement shall not be construed
against any Party as a result of such Party's role in the drafting of this
Agreement.


 (k)        The Parties each agree that during the term of this Agreement, they
shall each use commercially  reasonable efforts to maintain the confidentiality
of both the existence and terms of this Agreement including, without 
limitation, taking reasonable steps to ensure that its agents and
representatives maintain such confidentiality.


 (I)        In addition to the obligations required to be performed hereunder by
the Patties at or prior to the closing of this Agreement, each Party, from and
after the Effective Date, shall execute, acknowledge and/or deliver such other
instruments as may be reasonably requested in order to effectuate the purposes
of this Agreement, provided said action does not impose additional liability or
obligations on Lender or Borrower beyond that imposed by this Agreement or the
DIL.


IN WITNESS WHEREOF, all Parties have executed this Agreement as of the day and
year first above written.
 
Parties:


Plaza Bank
 
American Vantage Companies
         
By:
/s/ Justin Cabeza
         
By:
/s/ Anna M. Morrison
Name:
Justin L. Cabeza
 
Name:
Anna M. Morrison
Title:
Vice-President
 
Title:
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"


DEED IN LIEU OF FORECLOSURE


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, AMERICAN
VANTAGE COMPANIES, a Nevada corporation, (“Grantor”) does hereby GRANT, BARGAIN,
SELL, CONVEY, and CONFIRM TO PLAZA BANK, successor in interest to SouthwestUSA
Bank by asset acquisition from the Federal Deposit Insurance Corporation as
Receiver for SouthwestUSA Bank (“Grantee”) all of Grantor’s right, title and
interest in and to the real property situation in the County of Clark, State of
Nevada, more particularly described on Exhibit A attached hereto and by this
reference incorporated herein as if set forth in full (the “Property”).


TOGETHER WITH all tenements, hereditaments and appurtenances, including
easements and water rights, if any, thereto belonging or appertaining, and any
reversions, remainders, rents issues or profits thereof.


TO HAVE AND TO HOLD the same unto the said Grantee and to its successors and
assigns forever.


AND GRANTOR, for Grantor and Grantor’s heirs, covenants with Grantee, Grantee’s
heirs, and assigns, that Grantor is lawfully seised in fee simple of the
Property; Grantor has marketable title to the Property and a good right to
convey the Property; the Property is free from all encumbrances; Grantor and
Grantor’s heirs, and all persons acquiring any interest in the property granted,
through or for Grantor, on demand of Grantee or its heirs or assigns will
execute any instrument necessary for the further assurance of the Title to the
Property that may be reasonably required; and Grantor and Grantor’s heirs will
forever warrant and defend all of the property so granted to Grantee, Grantee’s
heirs, and assigns, against any and all persons lawfully claiming the property
or any part of the Property.


Grantor hereby acknowledges that it is Grantor’s intention to convey by this
deed not only all of Grantor’s right, title and interest, but also any and all
right, title and interest after acquired by Grantor or his successors or assigns
in the Property.


This deed is an absolute conveyance and a substitute for foreclosure, the
Grantor having sold said land to the Grantee for fair and adequate
consideration, such consideration, in addition to that above recited, being full
satisfaction of all obligations secured by the certain Deed of Trust (“Deed of
Trust”) recorded on January 3, 2008 in the Official Records of Clark County,
Nevada in Book 20080103 as Instrument No. 0003883 executed by American Vantage
Companies, as Grantor, to Nevada Title Company, as Trustee, for the benefit of
Grantee, the beneficiary under the Deed of Trust.


Grantor declares that this conveyance is freely and fairly made, and that other
than the Deed of Trust, the Promissory Note dated December 28,2007 in the
original principal amount of $1,132,000, the Business Loan Agreement by and
between Grantor and Grantee dated December 28, 2007, the Commercial Security
Agreement by and between Grantor and Grantee dated December 28, 2007, and those
certain Change in Terms Agreements by and between Grantor and Grantee dated
October 28, 2008, September 8, 2009, and September 29, 2010, there are no other
agreements, oral or written, between the Grantor and the Grantee with respect to
the Property.
 
 
 

--------------------------------------------------------------------------------

 
 
Grantor hereby acknowledges that the interest of Grantee in the Property
pursuant to the terms of the Deed of Trust shall not merge with its interest as
Grantee herein. It is the express intention of Grantor and Grantee that such
interest of Grantee as beneficiary under the Deed of Trust and as the grantee
under this deed shall not merge, but shall be and remain at all times separate
and distinct, notwithstanding any union of said interests in Grantee at any
time, and that the Deed of Trust shall remain at all times a valid and
continuous lien on the Property, unless and until the Deed of Trust is
reconveyed by the Trustee under a recorded instrument of reconveyance.


Remainder of this page intentionally left blank
 
 
 

--------------------------------------------------------------------------------

 


DATED this 16th day of June, 2011.


GRANTOR:
 
AMERICAN VANTAGE COMPANIES, a
Nevada corporation
   
By:
/s/ Anna M. Morrison
Name:
Anna M. Morrison
Its:
CFO



STATE OF NEVADA
)
 
)
COUNTY OF CLARK
)



This instrument was acknowledged before me on this 16th day of June, 2011, by A.
M. Morrison as CFO of American Vantage Companies, a Nevada corporation.


/s/ Jaclyn G. Smith
Notary Public

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A –
LEGAL DESCRIPTION
 
PARCEL ONE (1) - UNIT:


UNITS ONE (1), TWO (2) AND THREE (3), INBUILDING A OF DURANGO TRAILS
CONDOMINIUMS (A COMMERCIAL CONDOMINIUM COMMUNITY) AS SHOWN BY MAP THEREOF ON
FILE IN BOOK 124 OF PLATS, PAGE 46, IN THE OFFICE OF THE COUNTY RECORDER OF
CLARK COUNTY, NEVADA (HEREINAFTER THE “PLAT”).


PARCEL TWO (2) – COMMON ELEMENTS:


AN UNDIVIDED INTEREST AS A TENANT-IN-COMMON IN THE COMMON ELEMENTS SHOWN ON THE
PLAT, IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THE DECLARATION OF
COVENANTS, CONDITIONS AND RESTRICTIONS FOR DURANGO TRAILS CONDOMINIUMS RECORDED
AUGUST 10, 2005, IN BOOK 20050810 AS DOCUMENT NO. 0002177 AND AS AMENDED AND
RESTATED AUGUST 22, 2005 IN BOOK 20050822 AS DOCUMENT NO. 0004984 IN THE OFFICE
OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA (HEREINAFTER THE “DECLARATION”).


EXCEPTING THEREFROM, ALL UNITS SHOWN ON THE PLAT.


RESERVING THEREFROM, THE RIGHT TO USE ANY OF THOSE AREAS DESIGNATED AS LIMITED
COMMON ELEMENTS IN THE PLAT AND/OR THE DECLARATION.


FURTHER RESERVING THEREFROM, FOR THE BENEFIT OF THE OWNERS OF ALL UNITS SHOWN ON
THE PLAT (EXCEPT THE UNITED REFERRED TO IN PARCEL ONE (1) ABOVE), NON-EXCLUSIVE
BASEMENTS FOR ACCESS, INGRESS, EGRESS, USE, ENJOYMENT AND OTHER PURPOSES ON,
OVER AND ACROSS THE COMMON ELEMENTS, AS DEFINED IN, AND SUBJECT TO THE
DECLARATION.
 
 
 

--------------------------------------------------------------------------------

 
 
PARCEL THREE (3) – LIMITED COMMON ELEMENTS:


THE EXCLUSIVE RIGHT TO USE, POSSESS AND OCCUPY THE FOLLOWING, SUBJECT TO THE
TERMS AND PROVISIONS OF THE DECLARATION:


PARKING SPACE NUMBERS: 118 (AS TO UNIT 1),
116 AND 117 (AS TO UNIT 2) AND 114 AND 115 (AS TO UNIT 3)


ALL OF WHICH ARE DESCRIBED AS LIMITED COMMON ELEMENTS IN THE ABOVE STATED
“DECLARATION” AND WHICH ARE APPURTENANT TO PARCELS ONE (1) AND TWO (2) DESCRIBED
ABOVE.


PARCEL FOUR (4) – APPURTENANT EASEMENTS:


NON-EXCLUSIVE EASEMENTS FOR ACCESS, INGRESS, EGRESS, USE, ENJOYMENT AND OTHE
RPURPOSES ON, OVER AND ACROSS THE COMMON ELEMENTS AS DEFINED IN AND SUBJECT TO
THE DECLARATION, WHICH EASEMENTS ARE APPURTENANT TO PARCELS ONE (1), TWO (2) AND
THREE (3) ABOVE.
 
 
 

--------------------------------------------------------------------------------

 
 